       Case 1:19-cv-17544-RMB-JS Document 23 Filed 03/10/20 Page 1 of 1 PageID: 304

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY
                                 MINUTES OF PROCEEDINGS


CAMDEN OFFICE                                   DATE OF PROCEEDINGS

JUDGE RENÉE MARIE BUMB                          March 10, 2020

COURT REPORTER: TED FORMAROLI

                                                Docket # 19-cv-17544(RMB/JS)
TITLE OF CASE:

BARKSDALE, ET AL., VS. BANK OF AMERICA, NATIONAL ASSOCIATION, ET AL.,

APPEARANCES:

Joshua Louis Thomas, Esquire for plaintiffs



NATURE OF PROCEEDINGS: IN-PERSON STATUS CONFERENCE

In Person Status Conference Held.




Time commenced: 10:15 a.m.                     Time Adjourned: 10:41 a.m.

                                                Total 26 Minutes

                                               s/ Arthur Roney
                                               DEPUTY CLERK
